DETAILED ACTION
Claims 1 - 8 of U.S. Application No. 16986674 filed on 08/06/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, line 4 reads “…of the rotor arranged at an outer…” should read, ““…of the rotor, arranged at an outer…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1: the limitation in lines 5 – 8 of claim 1, “…a primary bearing rotatably supporting one end portion in the axial direction of the rotor, and a secondary bearing rotatably supporting the other end portion in the axial direction of the rotor,…” it is not clear as claimed what is the claimed end portion. As seen in fig. 3, the bearing 250 supporting the end plate 210, and the bearing 260 supporting the other end plate 310, however, the end plates are then introduced a covering member which is believed to be the end plate 310, so what are the end portions in claim 1. The other possibility, is the end portions of shaft 410, however, the shaft 410 is not mentioned in the claims. The Applicant is to clarify what is the claimed end portions.
For examination purposes, the limitation in question will be interpreted as “…a primary bearing rotatably supporting one end portion of a rotating shaft in the axial direction of the rotor, and a secondary bearing rotatably supporting the other end portion of the rotating shaft in the axial direction of the rotor,…”
Claims 2 – 8 are rejected for depending on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20130334908; Hereinafter, “Asano”) in view of Takashi (JPH08149728; hereinafter, “Takashi”).
Regarding claim 1 (as best understood): Asano discloses a stepping motor (title) comprising: 
a rotor (para [0021]) made of a permanent magnet (20), 
a stator (elements 40, 50, and 60) including multiple pole teeth (the claws forming the yokes 40a, and 40b seen in fig. 3A-3D) extending in an axial direction of the rotor (as seen in fig. 3A-3D which showing the claws extending in the axial direction, up and down, along the circumferential direction) arranged at an outer circumferential side of the rotor (fig. 1-7), 
a primary bearing (71) rotatably supporting one end portion (of the shaft 10) in the axial direction of the rotor (having magnets 20), and 
a secondary bearing (72) rotatably supporting the other end portion (of the shaft 10) in the axial direction of the rotor, 
the rotor includes multiple magnetic poles (permanent magnets 20; also see fig. 3) on an outer circumferential surface (of the rotor) along a circumferential direction (i.e. surface magnet rotor) of the rotor, and an outer diameter DR of the rotor, an outer diameter DB of a portion of the secondary bearing which is facing the rotor, and an inner diameter DSI of the stator are set to satisfy the following relationship: DR<DB<DSI
(Since Asano discloses in paragraph [0047] forming the bearing 72, and the washer 90 as one unit in the form of bearing of magnetic material, also Asano in para [0047] discloses forming the DR<DM1. From fig. 5, and 6 DM1<Dstator. Therefore, forming 
Asano does not specifically that the magnetic permeability of the secondary bearing is higher than that of the primary bearing.
Takashi discloses (in para [0018], and fig. 2) that the magnetic permeability of the secondary bearing is higher than that of the primary bearing (Takashi discloses forming the bearings 6, and 13 of iron-based impregnated material (i.e. bearing of magnetic material) or copper based impregnated material (i.e. bearing of less/nonmagnetic material).
Since Asano teaches forming one of the bearings to be made of magnetic material for the rotor to be attracted towards it. And since Takashi discloses forming the bearings from iron or copper based material. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to form the primary bearing from copper based material so the rotor magnet does not get attracted to it, and the secondary bearing from a magnetic based material for the rotor magnet to be attracted to, as disclosed by the combination of Asano and Takashi so to reduce the number of parts of the motor, easing the manufacturing and assembly.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stepping motor of Asano with the magnetic permeability of the secondary bearing is higher than that of the primary bearing as disclosed by the combination of Asano and Takashi so to reduce the number of parts of the motor, easing the manufacturing and assembly.
Regarding claim 2/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 1, and Asano further discloses that the magnetic poles (20 magnetic poles of the rotor [0026]) are arranged only on the outer circumferential surface of the rotor (since the rotor is made of magnet it outer surface is a magnetic surface having the alternating poles N-S-N-S as explained in para [0026] and seen in fig. 3A-3D).
Regarding claim 3/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 1, and Asano further discloses that the secondary bearing (72) includes a small diameter portion (the bottom portion with respect to the orientation in fig. 5) and a large diameter portion (the upper portion of 72 as seen in fig. 5), the small diameter portion is affixed to a covering member (82), and the large diameter portion faces an end surface of the rotor (fig. 5 and/or 6).
Regarding claim 4/2/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 2, and Asano further discloses that the secondary bearing (72) includes a small diameter portion (the bottom portion with respect to the orientation in fig. 5) and a large diameter portion (the upper portion of 72 as seen in fig. 5), the small diameter portion is affixed to a covering member (82), and the large diameter portion faces an end surface of the rotor (fig. 5 and/or 6).
Regarding claim 5/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 1, and Asano further discloses a resin washer (32) is arranged between the rotor (20) and the secondary bearing (72; see fig. 1, and 5).
Asano in view of Takashi does not disclose that the washer is made of resin.
Takashi further discloses forming washer (27 or 28) of resin (para [0019]).

Regarding claim 6/2/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 2, and Asano further discloses a resin washer (32) is arranged between the rotor (20) and the secondary bearing (72; see fig. 1, and 5).
Asano in view of Takashi does not disclose that the washer is made of resin.
Takashi further discloses forming washer (27 or 28) of resin (para [0019]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the washer of the stepping motor of Asano in view Takashi from resin material as further disclosed by Takashi to protect the rotor magnet from being damaged when it comes in contact with the washer, also to reduce the hitting noise.
Regarding claim 7/3/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 3, and Asano further discloses a resin washer (32) is arranged between the rotor (20) and the secondary bearing (72; see fig. 1, and 5).
Asano in view of Takashi does not disclose that the washer is made of resin.
Takashi further discloses forming washer (27 or 28) of resin (para [0019]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the washer of the stepping motor of Asano in view Takashi from resin material as further disclosed by 
Regarding claim 8/4/2/1 (as best understood): Asano in view of Takashi disclose the limitations of claim 4, and Asano further discloses a resin washer (32) is arranged between the rotor (20) and the secondary bearing (72; see fig. 1, and 5).
Asano in view of Takashi does not disclose that the washer is made of resin.
Takashi further discloses forming washer (27 or 28) of resin (para [0019]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the washer of the stepping motor of Asano in view Takashi from resin material as further disclosed by Takashi to protect the rotor magnet from being damaged when it comes in contact with the washer, also to reduce the hitting noise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832